Citation Nr: 1401780	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-02 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to December 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which appears to have reopened the Veteran's claim for service connection for diabetes mellitus, but denied the service connection claim on the merits.

In May 2013 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board Hearing.  A transcript of that hearing is of record.

At the hearing the Veteran submitted additional evidence and research articles in support of his claim, along with a waiver of initial consideration of such evidence by the RO.  As such, the Board may proceed with the claim.  38 C.F.R. § 19.9(d)(3) (2013).


FINDINGS OF FACT

1.  An August 2001 rating decision denied the Veteran's claim for entitlement to service connection for diabetes mellitus; notice of the determination and his appellate rights were provided, but the Veteran did not appeal the decision. 

2.  Evidence received subsequent to the August 2001 rating decision is new and material, as it raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.

3.  The evidence is in equipoise with respect to whether the Veteran performed active duty service on the inland waterways of the Republic of Vietnam during his period of active service. 

4.  The Veteran is diagnosed with diabetes mellitus.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision, which denied the claim for service connection for a diabetes mellitus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013). 

2.  The evidence received subsequent to the August 2001 rating decision denying service connection for diabetes mellitus is new and material, and the claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2013).

3.  By extending the benefit of the doubt to the Veteran, his diabetes mellitus is due to his presumed exposure to Agent Orange that was incurred in his period of active service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1) ; Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In the decision below, the Board has reopened and granted the Veteran's claim for service connection for diabetes mellitus.  Therefore, regardless of whether the requirements have been met in this case with regard to these claims, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claim to reopen or the service connection claim on the merits.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Legal Analysis

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii)  does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The appellant contends that he is entitled to service connection for diabetes mellitus, to include as due to herbicide exposure.  For the reasons that follow, the Board finds that new and material evidence has been received to reopen the Veteran's claim. 

Historically, the Board notes that in an August 2001 rating decision the RO denied service connection for diabetes mellitus, in part, on the basis that diabetes mellitus was not diagnosed.  After the Veteran was notified in August 2001, he did not submit any evidence addressing the basis of the denial of his service connection claim within one year of the August 2001 rating action, nor did he file a timely appeal to the August 2001 rating action.  Therefore, the August 2001 rating action is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2013).

No relevant service department records have been associated with the record since the August 2001 rating decision such that 38 C.F.R. § 3.156(c) would apply.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted.  Moreover, no new and material evidence was received within one year of the August 2001 rating decision such that 38 C.F.R. § 3.156(b) would apply.  

The evidence added to the record since the August 2001 rating decision which denied the Veteran's claim for service connection for diabetes mellitus includes a September 2009 VA treatment record which notes that the Veteran had a diagnosis of diabetes mellitus.  

This newly submitted evidence is new in that it was not of record at the time of the August 2001 denial of the claim.  Moreover, it is material because it raises a reasonable possibility of substantiating the claim.  Specifically, the September 2009 VA treatment record reflects a current diagnosis of diabetes mellitus.  Therefore, new and material evidence has been received, and reopening of the claim is in order.

Service Connection

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed.  Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. " Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996). 

Where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 5107(b) .

Analysis

The Veteran asserts that service connection is warranted for diabetes mellitus due to exposure to herbicides during his service in the Republic of Vietnam.  He reports that he served on the inland water ways or brown water of Vietnam while on board the USS Benjamin Stoddert. 

The medical evidence of record shows that the Veteran has a diagnosis of diabetes mellitus.  Diabetes mellitus is recognized as one of the presumptive diseases based on exposure to herbicide agents.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). 

The applicable law provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service. 

"Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116.; 38 C.F.R. § 3.307(a)(6)(iii).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

There is no presumption for exposure to herbicides for a Veteran who served aboard ship off the shores of the Republic of Vietnam.  In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

As previously noted, if the Veteran is found to have served in the Republic of Vietnam, his exposure to herbicide agents such as Agent Orange is presumed and diabetes mellitus shall be service-connected if the requirement of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2013). 

Based on its review of the record, the Board finds the evidence to be in equipoise regarding whether the Veteran served on the inland waters of the Republic of Vietnam during his period of active service. 

The Veteran's DD Form 214 shows that he served in the Navy and was assigned to the USS Benjamin Stoddert (DDG-22).  He received the National Defense Service Medal and the Vietnam Service Medal. 

The Veteran reports serving on the inland waterways of Vietnam while aboard the USS Benjamin Stoddert (DDG-22).  The Veteran asserts that he served aboard the USS Benjamin Stoddert when it ran aground in the Saigon River or Mekong Delta between December 23, 1965 to December 25, 1965.  

An April 2009 request for information indicates that the Veteran was assigned to the USS Benjamin Stoddert, which was in the official waters of the Republic of Vietnam from December 15, 1965 to January 23, 1966, from February 10, 1966 to March 7, 1966, from March 23, 1966 to April 12, 1966.  

The May 2009 response from the U.S. Army and Joint Services Records Research Center indicates that the from December 22, 1965 to December 24, 1965, the USS Benjamin Stoddert was engaged in shore bombardment activities against Viet Cong positions along the South Vietnam Coast.  The ship returned to carrier operations on December 25, 1965 and moved to Yankee Station.  

Deck Logs for the USS Benjamin Stoddert reflect that on December 22, 1965 the USS Benjamin Stoddert dropped anchor in 25 feet of water, sandy bottom.  It was noted that the ship maneuvered on various courses at various speeds.  On December 24, 1965, the USS Benjamin Stoddert was noted to have anchored off of Ap Hoa Thanh, South Vietnam, in 7 fathoms of water, mud bottom, with 15 fathoms of chain to the bow anchor at the mouth of Son Lang Nuog River and mouth of Song Con Chung River, maneuvering to anchor in a more desirable area for fire control.  Later the ship was anchored off Ap Hoa Thanh, South Vietnam in 5 fathoms of water, mud bottom.  The Deck Log for December 24, 1965 further indicates that the ship steered various courses at various speeds while conducting gunfire support.

The Veteran submitted a lay statement in support of his claim.  In a May 2009 statement, received in July 2009, E.L.L.P. indicated that he served with the Veteran aboard the USS Benjamin Stoddert in December 1965 and he remembers planes flying overhead and spraying Agent Orange.  He also indicated that the ship ran aground when backing out of the river confluence after waiting for high tide for two days and taking small arms fire.  

As previously noted, 38 C.F.R. § 3.307(a)(6)(iii) requires a service member's presence at some point on the landmass or inland waters of the Republic of Vietnam in order to benefit from the regulation's presumption.  In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

The Board finds that the evidence is in equipoise as to whether the Veteran served aboard a ship on the inland waterways of the Republic of Vietnam.  The evidence discussed establishes that the USS Benjamin Stoddert was anchored in mud bottom waters at the mouth of local rivers.  The Veteran and his fellow service member, E.L.L.C., both stated that their ship ran aground attempting to back out of river waters.  Moreover, the deck logs confirm that the USS Benjamin Stoddert was close enough to shore to provide gunfire support and to anchor in mud bottom water, to include at the mouth of local rivers.   

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. 

After having carefully considered the matter, the Board finds the statements of the Veteran and his fellow service member to be credible in showing that the Veteran served in close proximity to and in the general area of the inland waterways of the Republic of Vietnam.  The lay statements are consistent with the information in the deck logs.  Thus, there is sufficient evidence to show that the USS Benjamin Stoddert, as likely as not, was present on inland waterways or brown water of the Republic of Vietnam. 

VA has acknowledged that, during the Vietnam War, some destroyers had temporary operations in the inland waters of Vietnam and patrolled off the coast.  VBA training letter 10-06 indicates that "U.S. Navy and Coast Guard operations in the waters of Vietnam were primarily focused on providing gunfire support for ground troops and conducting interdiction patrols designed to disrupt the movement of enemy troops and supplies from North Vietnam into South Vietnam.  Shipboard gunfire was directed at inland targets primarily by destroyers (designated by DD hull numbers) operating at varying distances off the Vietnam coast.  It was used to protect U.S. Army and Marine ground forces and destroy enemy positions within gun range.  The destroyers operated along the offshore "gun line" on a rotating basis for several days or weeks at a time and then returned to escorting larger ships at sea or to a safe port, such as Subic Bay in the Philippines, for replenishment...The gun line ships and aircraft carriers, as well as their supply and support ships, are collectively referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean...Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of these operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam. These vessels are collectively referred to as the 'Brown Water' Navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered inland waterways to provide gunfire support or deliver troops or supplies.  Gunfire support for land-based or riverine operations was provided by destroyers that entered a river, such as the Saigon River in the southern delta area, as a means to get closer to enemy targets.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for a combat mission or supplies for units stationed on the rivers."

Diabetes mellitus is presumed to be service-connected when a veteran has had presumed Agent Orange exposure.  See 38 C.F.R. § 3.309(e) (2013).  There is no medical evidence which serves to rebut that presumption.  Thus, on this record, and in giving the Veteran the benefit of the doubt, service connection for diabetes mellitus is granted.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).


ORDER

New and material evidence having been received, the application to reopen the Veteran's previously denied claim of entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for diabetes mellitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


